DETAILED ACTION
This is office action in response to the above identified patent application filed on 12/2//2019 with regards to amendments of 1/8/2021.  Claims 1-20 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/618,637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 6 recites “a first pump configured to flow the second portion of the oxidizer to the nozzle flowpath”; however the specification uses the terms pumps in ¶ 63 to refer to the effervescent function (the gas and fuel mixing). It is noted that ¶ 47 refers to a compressor. 
Examiners Note: To correct this deficiency and maintain priority to application 15/618,637 Claim 6 could be amended to: 
-- a first pump configured to flow the first portion of the oxidizer through the fuel injection port 
--
OR
-- a compressor configured to flow the second portion of the oxidizer to the nozzle flowpath; and 
a first pump configured to flow the liquid fuel through the fuel injection port. --

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See ¶ 27 and ¶ 64-65. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1, 10 and 14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a compressor (to generate the oxidizer flow) and pump/valves (to control and adjust the liquid and gas of the effervescent hich is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The computing device is a computer-based system with a memory and processors. A computing device alone is not capable of flowing a fluid, producing a mixture, or igniting a combustible product without additional structure.
Regarding Claims 1, 10 and 14, when determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:
(A) The breadth of the claims; the claims are broad as they are directed towards a propulsion system with a fuel injection port and an inlet section and a computing device.
(B) The nature of the invention; the invention is towards a rotating detonation combustion system.
(C) The state of the prior art; the prior art teaches rotating detonation systems.
(D) The level of one of ordinary skill; the level of one of ordinary skill in the art is high, with a master’s degree and 15 years of experience.
(E) The level of predictability in the art; low predictability in the art of detonation propulsion system design, requiring extensive investment of time and money for design, development, and testing.
(F) The amount of direction provided by the inventor; the inventor provides disclosure on the structure of the system and a method of operating. However the inventor does not provide direction for a computing device performing the claimed process of actuating a flow, flowing a fluid, producing a mixture or igniting a combustible product without additional structure.
(G) The existence of working examples; the applicant does not provide the existence of working examples.

Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).

Claims 1, 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims cite a computing device configured to perform operations; however there is no structure which could perform such operations in the claims. The computing device is a computer-based system with a memory and processors. A computing device alone is not capable of actuating a flow, flowing a fluid (Claim 1), producing a mixture or igniting a combustible product without additional structure. And the specification lacks any description of a computing device performing the aforementioned functions.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 10 and 14. Claim limitation “computing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure of the computing device in the specification details components of a computer based system (i.e. memory and processor); however, a memory and processor do not provide the structure necessary for actuating a flow, flowing a fluid (Claim 1), producing a mixture or igniting a combustible product without additional corresponding structure which is not detailed in the specification as part of the “computing device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claims 1, 10 and 14. These claims recite “a computing device configured to perform operations, the operations comprising;
actuating a flow of the oxidizer through the RDC system” however it is not clear what “actuating a flow” is intending. It could be that the computing device actuates a structure (i.e. 

Claim 6 recites “a first pump configured to flow the second portion of the oxidizer to the nozzle flowpath”; however the specification uses the terms pumps in ¶ 63 to refer to the effervescent function (the gas and fuel mixing). It is noted that ¶ 47 refers to a compressor. Thus it is not clear if the pump is a compressor which provides the second portion of the oxidizer.  
Examiners Note: To overcome rejection and maintain priority (see above) Claim 6 could be amended to: 
-- a first pump configured to flow the first portion of the oxidizer through the fuel injection port 
--
OR
-- a compressor configured to flow the second portion of the oxidizer to the nozzle flowpath; and 
a first pump configured to flow the liquid fuel through the fuel injection port. --

Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).


Claim Rejections - Prior Art
Due to the 112(a) and 112(b) rejections discussed above prior art could not be applied to the claims as presented as it is not clear what structure is necessitated/is 
Notes on prior art, Lu et al. (US 9,909,533) teaches premixing of fuel and air for a rotating detonation combustor. Lu also teaches computerized control for the operation of valves to enable combustion. Lupkes et al. (US 2008/0271685) teaches premixing fuel and oxidizer and using valves to control fluid flows. However as noted above it was not possible to determine the scope of the claims of the intended application.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Regarding the priority the objection is not withdrawn. The examiner was aware of ¶ 26 in writing the objection. The issue of Priority (and the 112(b)) for Claim 6 exist because the flow at issue in Claim 6 is that the second portion of the oxidizer is never discussed with regards to a 
Regarding the 112(a) issues the application lacks disclosure because a “computing device” is not disclosed to have the structure capable of performing the operations. Thus it is not clear what the computing device would be if it were capable of performing the operations. The amendments with regards to the addition of a valve and the computing device controlling (actuating) the valve are in order. ¶ 65 of the specification provides for “sensors, actuators, transducers” however these structures alone are not capable of performing the recited operations. 
For example actuating a flow of the oxidizer though the RDC system appears to require the actuating to be operating the compressor which would not be known as actuating. Regarding these issues it is suggested that the computing device only perform the actions of a computing device that is receive input, process input, and send output controls. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
T.J. /Examiner, Art Unit 3741




/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741